DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specially claims 1, 7 and 8, the sequences in parenthesis renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6, and 9 are rejected because they include all the limitations of claims 1, and 7 and 8, respectively.
For the purpose of expedited prosecution:  
Amending “anti-human VEGFR-2 (SEQ ID NO:9)” and “anti-human PD-L1 (SEQ ID NO:10)” to “anti-human VEGFR-2 comprising the amino acid sequence of SEQ ID 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (Annals of Oncology 27 (Supplement 6): vi359-vi378, 2016).

The table below shows the SEQ ID NOs of the VH, VL, heavy and light chains of the anti-VEGFR-2 antibody of the instant application, the anti-PD-L1 antibody of the instant application, Durvalumab and Ramucirumab.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The anti-VEGFR-2 antibody of the instant application is Ramucirumab and the anti-PD-L1 antibody of the instant application is Durvalumab.  The antibodies will be referred to as Ramucirumab and Durvalumab for the rest of this Office Action.  

	Regarding claim 2, since the sequences in the claim correspond to Ramucirumab and Ramucirumab was used in the study of Bang.  
	Regarding claim 3, since the sequences in the claim correspond to Durvalumab and Durvalumab was used in the study of Bang.  
	Regarding claims 7-8, Bang teaches of a clinical trial wherein pharmaceutical compositions comprising Durvalumab and Ramucirumab are used for the treatment of GC, NSCLC or HCC (Bang, Trial Design).  
	Regarding claim 9, Bang teaches that Durvalumab and Ramucirumab were administered intravenously.  This intravenous administration means that both antibodies were in a liquid form suitable for injection into a patient (that is to say they constitute a pharmaceutical composition further comprising one or more pharmaceutically acceptable carriers, diluents or excipients).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Guillebon (World J Gastrointest Oncol 2015 August 15;7(8); 95-101) in view of Fuchs (Lancet 2014; 383: 31-39) and as evidenced by the instant Specification.
	Regarding Claims 1 and 4, Guillebon teaches a method of treating cancer comprising administration of Durvalumab at a dosage of 800 mg every 2 weeks for the treatment of gastroesophageal cancer (pg 99, column 1).  Regarding claim 3, as evidenced in the instant Specification, Durvalumab has a light chain having the amino acid sequence of SEQ ID NO:7 and a heavy chain having the amino acid sequence of SEQ ID NO:8 (Specification, pg 3 line 10)
Guillebon, however, does not specifically teach 1) administering a dosage of Durvalumab of 750 mg every two weeks, 2) the administration of Ramucirumab at 3) a dose of 8 mg/kg every two weeks, and 4) a kit comprising Ramucirumab and Durvalumab.  
However, these deficiencies are made up for by Fuchs.  
Fuchs teaches the intravenous administration of Ramucirumab at a dosage of 8 mg/kg every two weeks for the treatment of advanced gastric or gastroesophageal 
Regarding claim 2, as evidenced in the instant Specification, Ramucirumab has a light chain having the amino acid sequence of SEQ ID NO:3 and a heavy chain having the amino acid sequence of SEQ ID NO:4 (Specification, pg 2 line 27).
Regarding the combination of the two antibodies, it would have been obvious to combine Ramucirumab with Durvalumab for the treatment of gastroesophageal adenocarcinoma because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as treatments for GC.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  One of ordinary skill in the art at the time of filing would have reasonably expectation of success to obtain a therapeutic benefit upon the combination of the Durvalumab and Ramucirumab, since they had been demonstrated in the prior art to be reasonably predictive of positive outcomes in patients with gastroesophageal adenocarcinoma.
Further, it would be obvious to modify the dosage of Durvalumab from 800 mg of the combined method of administering Durvalumab and Ramucirumab of Guillebon and Fuchs to arrive at 750 mg through routine optimization.  Regarding the slight difference in the prior art dosage for Durvalumab and the claimed dosage, in the case where the 
Regarding claims 7 and 8, the Specification (Page 4; Line 1) defines a “kit” as:
“As used herein, the term "kit" refers to a package comprising at least two separate containers, wherein a first container contains an anti-human VEGFR-2 antibody, and a second container contains an anti-human PD-L1 antibody. In some examples, the first container comprises ramucirumab and the second container comprises durvalumab. A "kit" may also include instructions to administer all or a portion of the contents of these first and second containers to a cancer patient, preferably an advanced gastric or gastroesophageal junction adenocarcinoma patient. “

The modified method of Guillebon and Fuch are comprised of a kit comprising Durvalumab, and Ramucirumab; and the printed materials of Guillebon and Fuch are instructions regarding their administration.
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.
Regarding Claim 9, in the studies reported by Guillebon and Fuchs, the patients were intravenously administered Durvalumab and Ramucirumab.  Thus, the antibodies were in a liquid form (same as pharmaceutically acceptable diluents) suitable for injection into a patient.  

Claims 1-3, 6 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Guillebon (World J Gastrointest Oncol 2015 August 15;7(8); 95-101) in view of Eli Lilly (ClinicalTrials.gov identifier: NCT02435433; First posted May 6, 2015) and as evidenced by the instant Specification.
	Regarding claims 1 and 6, Guillebon teaches a method of treating cancer comprising administration of Durvalumab at a dosage of 800 mg every 2 weeks for the treatment of hepatocellular cancer (HCC) (pg 99, column 1).  Regarding claim 3, as evidenced in the instant Specification, Durvalumab has a light chain having the amino acid sequence of SEQ ID NO:7 and a heavy chain having the amino acid sequence of SEQ ID NO:8 (Specification, pg 3 line 10).   
Guillebon, however, does not teach 1) administering a dosage of Durvalumab of 750 mg every two weeks, 2) the administration of Ramucirumab at 3) a dose of 8 mg/kg every two weeks, and 4) a kit comprising Ramucirumab and Durvalumab.  
However, these deficiencies are made up for by Eli Lilly.  
Eli Lilly teaches the administration of Ramucirumab at a dosage of 8 mg/kg every two weeks for the treatment of HCC.
Regarding claim 2, as evidenced in the instant Specification, Ramucirumab has a light chain having the amino acid sequence of SEQ ID NO:3 and a heavy chain having the amino acid sequence of SEQ ID NO:4 (Specification, pg 2 line 27).
Regarding the combination of the two antibodies, it would have been obvious to combine Ramucirumab with Durvalumab for the treatment of HCC because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as treatments for HCC.  The instant situation is amenable to the 
Further, it would be obvious to modify the dosage of Durvalumab from 800 mg of the combined method of administering Durvalumab and Ramucirumab of Guillebon and Eli Lilly to arrive at 750 mg through routine optimization.  Regarding the slight difference in the prior art dosage for Durvalumab and the claimed dosage, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.
Regarding claims 7 and 8, the Specification (Page 4; Line 1) defines a “kit” as:
“As used herein, the term "kit" refers to a package comprising at least two separate containers, wherein a first container contains an anti-human VEGFR-2 antibody, and a second container contains an anti-human PD-L1 antibody. In some examples, the first container comprises ramucirumab and the second container comprises durvalumab. A "kit" may also include instructions to administer all or a portion of the contents of these first and second containers to a cancer patient, preferably an advanced gastric or gastroesophageal junction adenocarcinoma patient. “


Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.
Regarding Claim 9, in the studies reported by Guillebon and Eli Lilly, the patients were intravenously administered Durvalumab and Ramucirumab.  Thus, the antibodies were in a liquid form (same as pharmaceutically acceptable diluents) suitable for injection into a patient.  

Claims 1, 2, 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Kuznar (Oncology and Biotech News, July 2014, Volume 8, Issue 7) in view of Garon (Lancet 2014:384 665-73) and as evidenced by the instant Specification.  
	Regarding Claims 1 and 5, Kuznar teaches a method of treating cancer comprising administration of Durvalumab at a dosage of 1200 mg every 3 weeks for the treatment of NSCLC (Kuznar, page 1). Regarding claim 3, as evidenced in the instant Specification, Durvalumab has a light chain having the amino acid sequence of SEQ ID NO:7 and a heavy chain having the amino acid sequence of SEQ ID NO:8.   

However, these deficiencies are made up for by Garon.  
Garon teaches the administration of Ramucirumab at a dosage of 10 mg/kg every 3 weeks for the treatment of NSCLC and that this treatment was capable of extending patient lifespan (Garon, Findings).
Regarding claim 2, as evidenced in the instant Specification, Ramucirumab has a light chain having the amino acid sequence of SEQ ID NO:3 and a heavy chain having the amino acid sequence of SEQ ID NO:4 (Specification, pg 2 line 27).
Regarding the combination of the two antibodies, it would have been obvious to combine Ramucirumab with Durvalumab for the treatment of NSCLC because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as treatments for GC.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  
Further, it would be obvious to modify the dosage of Durvalumab from 1200 mg of the combined method of administering Durvalumab and Ramucirumab of Kuznar and Garon to arrive at 1125 mg through routine optimization.  Regarding the slight difference in the prior art dosage for Durvalumab and the claimed dosage, in the case where the 
One of ordinary skill in the art at the time of filing would have a reasonable expectation of success to obtain a therapeutic benefit upon the combination of the Durvalumab and Ramucirumab and adjusting the dosage of Durvalumab to 1125 mg, since they had been demonstrated in the prior art to be reasonably predictive of positive outcomes in patients with NSCLC.
Regarding claims 7 and 8, the Specification (Page 4; Line 1) defines a “kit” as:
“As used herein, the term "kit" refers to a package comprising at least two separate containers, wherein a first container contains an anti-human VEGFR-2 antibody, and a second container contains an anti-human PD-L1 antibody. In some examples, the first container comprises ramucirumab and the second container comprises durvalumab. A "kit" may also include instructions to administer all or a portion of the contents of these first and second containers to a cancer patient, preferably an advanced gastric or gastroesophageal junction adenocarcinoma patient. “

The modified method of Kuznar and Garon are comprised of a kit comprising Durvalumab, and Ramucirumab; and the printed materials of Kuznar and Garon are instructions regarding their administration. 
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.


	Below please find a table summarizing the type of cancer, the mAb used, the dosage, the dosage interval, the % difference in dosage for the literature values vs the claims, and the % difference in dosage interval for the literature values vs the claims for all of the references cited in the 35 USC § 103 section of this Office Action:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Conclusion
	No Claims are allowed. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643